

116 SRES 513 ATS: Designating February 2020 as “American Heart Month” and February 7, 2020, as “National Wear Red Day”.
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 513IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Ms. Sinema (for herself, Mrs. Fischer, Ms. Hirono, Ms. Baldwin, Mrs. Blackburn, Ms. Cantwell, Ms. Ernst, Mrs. Capito, Mrs. Hyde-Smith, Ms. Klobuchar, Ms. McSally, Ms. Rosen, Mrs. Shaheen, and Ms. Stabenow) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating February 2020 as American Heart Month and February 7, 2020, as National Wear Red Day.Whereas cardiovascular disease affects men, women, and children of every age and race in the United States;Whereas, between 2003 and 2013, the death rate from cardiovascular disease fell nearly 30 percent, but cardiovascular disease continues to be the leading cause of death in the United States, taking the lives of approximately 800,000 individuals in the United States each year and accounting for 1 in 3 deaths across the country;Whereas congenital heart defects are the—(1)most common birth defect in the United States; and(2)leading killer of infants with birth defects;Whereas, each year, an estimated 800,000 individuals in the United States have a heart attack, of whom an estimated 115,000 die;Whereas, in 2015, cardiovascular disease accounted for approximately $555,000,000,000 in health care expenditures and lost productivity;Whereas it is estimated that cardiovascular disease will account for approximately $1,093,900,000,000 in health care expenditures and lost productivity annually by 2035;Whereas individuals in the United States have made great progress in reducing the death rate for cardiovascular disease, but this progress has been more modest with respect to the death rate for cardiovascular disease in women and minorities;Whereas many people do not recognize that cardiovascular disease is the leading killer of women in the United States, taking the lives of over 400,000 women in 2017;Whereas over 1⁄2 of all African-American adults have some form of cardiovascular disease, including 57.1 percent of African-American women and 60.1 percent of African-American men;Whereas Alaska Natives and American Indians are more likely to die from cardiovascular disease than individuals from other ethnic groups;Whereas Native Hawaiians have higher mortality rates and die at a younger average age from cardiovascular disease than other ethnic groups in Hawaii;Whereas many minority women, including African-American, Hispanic, Asian-American, and Native American women and women from indigenous populations, have a greater prevalence of risk factors or are at a higher risk of death from heart disease, stroke, and other cardiovascular diseases, but are less likely to know of the risk;Whereas women constitute about 20 percent of enrolled patients in cardiovascular disease clinical trials;Whereas, due to the differences in cardiovascular disease between men and women, more research and data on the effects of cardiovascular disease treatments for women is vital;Whereas veterans have higher rates of cardiovascular disease than nonveterans;Whereas female veterans are less likely than male veterans to be included in studies on the effects of cardiovascular disease on veterans;Whereas female veterans are less likely than male veterans to receive adequate treatment for cardiovascular disease;Whereas extensive clinical and statistical studies have identified major and contributing factors that increase the risk of cardiovascular disease, including—(1)high blood pressure;(2)high blood cholesterol;(3)using tobacco products;(4)exposure to tobacco smoke;(5)physical inactivity;(6)obesity; and(7)diabetes mellitus;Whereas an individual can greatly reduce the risk of cardiovascular disease through lifestyle modification coupled with medical treatment when necessary;Whereas greater awareness and early detection of risk factors for cardiovascular disease can improve and save the lives of many individuals in the United States each year;Whereas, under section 101(1) of title 36, United States Code, the President is requested to issue an annual proclamation designating February as American Heart Month;Whereas the National Heart, Lung, and Blood Institute of the National Institutes of Health, the American Heart Association, and many other organizations celebrate National Wear Red Day during February by going red to increase awareness about cardiovascular disease as the leading killer of women; andWhereas, every year since 1964, the President has issued a proclamation designating the month of February as American Heart Month: Now, therefore, be it That the Senate—(1)designates—(A)February 2020 as American Heart Month; and(B)February 7, 2020, as National Wear Red Day;(2)supports the goals and ideals of American Heart Month and National Wear Red Day;(3)recognizes and reaffirms the commitment of the United States to—(A)promoting awareness about the causes, risks, and prevention of cardiovascular disease;(B)supporting research on cardiovascular disease; and(C)expanding access to medical treatment for cardiovascular disease;(4)commends the efforts of States, territories, and possessions of the United States, localities, nonprofit organizations, businesses, and other entities, and the people of the United States who support American Heart Month and National Wear Red Day; and(5)encourages every individual in the United States to learn about his or her risk for cardiovascular disease. 